Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “responsive to the correlation coefficient being less than a preset threshold, determining a predicted downlink channel parameter of the UE at a moment t1 based on the actual downlink channel parameter at the moment to and several consecutive actual downlink channel parameters that are adjacent to the actual downlink channel parameter at the moment to and that are before the moment to, wherein the moment t1 is a sending moment after the moment t0; and performing a multi-user pairing operation based on the predicted downlink channel parameter at the moment t1 by: generating a correction parameter based on the predicted downlink channel parameter at the moment t1 and the actual downlink channel parameter at the moment t0; and performing the multi-user pairing operation based on the correction parameter.”
 	Independent claim 9 requires “responsive to the correlation coefficient being less than a preset threshold, determine a predicted downlink channel parameter of the UE at a moment t1 based on the actual downlink channel parameter at the moment t0 and several consecutive actual downlink channel parameters that are adjacent to the actual downlink channel parameter at the moment t0 and that are before the moment t0, wherein the moment t1 is a sending moment after the moment t0; and perform a multi-user pairing operation based on the predicted downlink channel parameter at the moment t1 by: generating a correction parameter based on the predicted 
 	The prior art of record (in particular, Huang et al (US 2013/0229941) (hereinafter Huang) does not disclose, with respect to claim 1, “ responsive to the correlation coefficient being less than a preset threshold, determining a predicted downlink channel parameter of the UE at a moment t1 based on the actual downlink channel parameter at the moment to and several consecutive actual downlink channel parameters that are adjacent to the actual downlink channel parameter at the moment to and that are before the moment to, wherein the moment t1 is a sending moment after the moment t0; and performing a multi-user pairing operation based on the predicted downlink channel parameter at the moment t1 by: generating a correction parameter based on the predicted downlink channel parameter at the moment t1 and the actual downlink channel parameter at the moment t0; and performing the multi-user pairing operation based on the correction parameter.” as claimed.  Rather, Huang discloses a technique for pairing multiple UEs in a MIMO system (see Huang, Abstract).  Huang discloses that a first transmission channel estimation and a second transmission channel estimation may be performed for a first UE, where the first transmission channel estimation is based on a measurement of the actual channel and the second transmission channel estimation is predicted based on one or more previous channel measurements (see Huang, p. [0036]). Huang also discloses that the first and second transmission channel estimation can be performed for a second UE (see Huang, p. [0037]), and p. [0047] of Huang indicates that the first and second UE are scheduled to share a transmission resource based on correlations compared against a threshold.  The same reasoning applies to claim 9.  Accordingly, claims 1, 3-9, 11-16 are allowed. 
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477